—Judgment unanimously affirmed. Memorandum: We find no abuse of discretion in the trial court’s ruling under People v Sandoval (34 NY2d 371) that permitted the prosecutor to inquire of defendant, if he were to take the stand, whether he had previously been convicted of four misdemeanors and one felony, but prohibited inquiry into the nature of the convictions and their underlying facts (see, People v Bukovsky, 183 AD2d 942, lv denied 80 NY2d 927; see also, People v Sargent, 194 AD2d 865). We reject the contention that defendant’s sentence is unduly harsh or excessive.
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Lawton, Fallon, Doerr and Davis, JJ.